DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.

Claim Status
Claims 18 and 36-40 are pending.  Claim 18 has been amended and claims 19-23 and 30-35 have been cancelled without prejudice.  Claims 36-40 have been newly added.

Response to Arguments
With respect to the Double Patenting rejection, filed 4/19/2022, the Applicant’s representative request the rejection be held in abeyance until the indication of allowable subject matter (see Remarks -4/19/22, pg. 4).  The Examiner acknowledges the Applicant’s statement but maintains that the double patenting rejection has not been overcome.  For at least these reasons, the rejection has been maintained and asserted below.
With respect to the rejection of claim 18 as being unpatentable over Miller and Koyama, the Applicant’s arguments have been reviewed and fully considered.  The Applicant’s representative argues that Miller fails to disclose “an output device configured to: output a result of the comparison or detection by the controller; and output information indicating which item is the abnormal item when the controller detects the presence of the abnormal item” (see Remarks, pg. 5-7).  The Examiner respectfully disagrees.  For instance, Miller discloses an output device such as LED indicator lights to alert dealers or casino personnel of operating status, detection of one or more counterfeit chips or a misplaced chip (see Miller , 0038-0040).  Stated differently, Miller discloses a series of LED indicator lights which output a result of the comparison by indicating an alert as to one or more counterfeit chips or a misplaced chip.  For at least these reasons, the Applicant’s argument is not persuasive and the prior art of Miller has been maintained below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 36-40 are rejected on the ground of no statutory double patenting as being unpatentable over Claims 1-17 of Shigeta (U.S. Patent No. 10,665,054 B2) in view of Claims 20-41 of Shigeta (U.S. Patent No. 10,032,335 B2).  

Claim 18 of Instant Application
Claim 1 of 10,665,054 B2
Claim 20 of 10,032,335 B2
Similarities and Differences
An inspection system configured to inspect items with built-in Radio Frequency Identification (RFID) tags, the inspection system comprising:
An inspection system of a gaming chip, the inspection comprising:
A fraud detection system in a casino having a plurality of gaming tables:
‘054 and the instant application are substantially similar inspection devices but is directed to a narrow species of a gaming chip;
‘335 and the instant application are each for determining an “abnormal”/ “strange” condition in a gaming environment but differ as ‘335 is directed to a fraud detection system and the ‘054 recites the claimed “item” as “a gaming chip” which is an item with built-in RFID.
an inspection table on which a plurality of items are placed side by side; a plurality of sensors configured to detect a presence of each of the plurality of items placed on the inspection table; one or more RFID antennas configured to be used to detect the presence of the items by reading the RFID tags placed on the inspection table;  
a reading device, wherein the reading device is configured to acquire gaming chip information by reading a respective radio tag of each of the one or more of a plurality of gaming chips stored in a storage case; and
a camera;  an image analyzing apparatus which performs image analysis on the image of the recorded progress of the game;
‘054 and the instant application are directed to similar subject matter in that they each utilized a reading device to read one or more RFID tags.  
‘335 and the instant application are similar in that they each recite an inspection table such as “a gaming table” and a plurality of sensors such as the camera and image analyzing apparatus which performs image analysis on the items of the chips stored in the storage case;
The claims differ in merely the use of terms such as “an inspection table where chips are held side by side and the gaming chip storage case of ‘335 and that the plurality of sensors are analogous to a camera which can perform image analysis to detect a presence of the items.



an intelligence type control device which detects fraud practiced on the gaming table by using a result of the image analysis by the image analyzing apparatus and a win or lose result determined by the card distribution device; wherein the intelligence type control device has an artificial intelligence utilizing type structure or a deep learning structure capable of recognizing the position and amount of chips wagered in each play position of the game table and the fraud detection system compares history of win and lose of each player obtained from the win or lose result of each game and the amount of the acquired chips and statistical data to extract a strange situation.
The similarities are further supported by the limitation of ‘335 wherein the sensors may be a source for the comparison but differ that it additionally analyzes that the win or lose results determined by the card distribution device indicates a strange situation..
a controller configured to detect a presence of an abnormal item by comparing results of detections by the plurality of sensors with results of detections using the one or more RFID antennas; and
obtain a physical number of the plurality of gaming chips stored in the storage case;
compare a count of the plurality of gaming chips obtained based on the gaming chip information acquired by the reading device with the obtained physical number;

’335 are each directed to an image analysis device using an artificial intelligence technique to obtain an physical number of items (e.g., amount of chips wagered in ‘335)  and the ‘335 differs by also being configured to comparing the history of the win or lose result and statistical data to extract strange/abnormal situations.
.
a determining unit, wherein the determining unit is configured to:

‘054 and the instant application are directed to substantially similar determining units but differ in that the instant application recites “a controller configured to”
an output device configured to: output a result of the comparison or detection by the controller; and outcome information indicating which item is the abnormal item when the controller detects the presence of the abnormal item
determine a presence of one or more abnormal gaming chips among the plurality of gaming chips stored in the storage case based on a determination that the count does not match the obtained physical number, and 
output a result associated with an indication of the one or more abnormal gaming chips.

‘054 and the instant application are each directed to determining whether an abnormality is present in the inspection system and providing a output of the indication of the one or more abnormal gaming chips.
The differences are that the claim recites information indicating which item vs the one or more abnormal gaming chips.


Specifically, the claims of the instant application are directed to a broader scope of the inspection system for “an item” as opposed to the species “a gaming chip” as recited in Claim 1 of ‘054.  For at least as the reasons shown in the claim chart above, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.  
Although, the instant application further recites elements directed to “an inspection table on which a plurality of items are placed side by side”, “a plurality of sensors configured to detect a presence of the items placed on the inspection table; and “RFID antennas” these differences are obvious in view of Shigeta (US 10,032,335).  Specifically, Shigeta claims and teach fraud detection device which is configured to capture an image of a plurality of items and use a plurality of sensors configured to detect the presence of the plurality of items utilizing “an image analysis device configured to analyze, using an artificial intelligence technique, the image to obtain a physical number of the plurality of items” (see Shigeta ‘335, Fig. 9, col. 6: ln 64-col. 7: ln 4; col. 10: ln 14-40, wherein the image detection system detects the total amount of chips placed in a chip tray or player position).  One would have been motivated to incorporate the teachings of Shigeta’s image analysis device to combine known elements with similar devices to yield the predictable result of improving the detection of fraud and to prevent blind spots (see Shigeta, col. 5: ln 53-64).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to detect abnormal conditions with “an inspection table on which a plurality of items are placed side by side; a plurality of sensors configured to detect a presence of each of the plurality of items placed on the inspection table; one or more RFID antennas configured to be used to detect the presence of an abnormal item by comparing results of detections by the plurality of sensors with respect to results of detections using the one or more RFID antennas”.  For at least these reasons, the claims are not patentably distinct from each other and are an obvious variants of the invention defined in a claim in patent ‘054 in view of ‘335.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 36-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite the limitation “a controller configured to: detect a presence of an abnormal item by comparing results of detections by the plurality of sensors with results of detections using the one or more RFID antennas” which is not adequately supported by the Specification.  A review of the Specification, the term “controller” does not appear in the disclosure but does recite “a computer 222 is configured with a processor (not illustrated), a memory, and the like and functions as an identifying unit 230 and a determining unit 231 when the processor executes an inspection program (see Specification, 0144).  However, to satisfy the written description requirement, computer-implemented inventions requires both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software (see MPEP 2161.01).  In this instance, the disclosure does not adequately explain in sufficient detail or provide a particular algorithm (e.g., the necessary steps and/or flowcharts) to achieve the claimed functionality by the software to “detect a presence of an abnormal item by comparing results of detections by the plurality of sensors with results of detections using the one or more RFID antennas” (see MPEP 2106.01).  Stated differently, providing a mere statement that the functionalities may be achieved by the processor without disclosing the particular algorithm of the “inspection program” does not satisfy the written description requirement because one of ordinary skill in the art would not understand how the inventor intended the function to be performed.  For at least these reasons, the claims have been found to recite NEW MATTER.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2007/0184898 A1).
Regarding claim 18, Miller discloses an inspection system configured to inspect items with built-in Radio Frequency Identification (RFID) tags (see Miller, Fig. 1, 0034, where system 10 is an intelligent tray system to provide an accurate real time count of the value of all gaming chips in the tray on a gaming table and provide early detection for counterfeit chips), the inspection system comprising: 
an inspection table on which a plurality of items are placed side by side (see Miller, Fig. 1, 6(A-B), 0041, wherein chip tray 1 on a gaming table is provided on a gaming table which a plurality of RFID chips are placed side by side in rows and columns in the tray);
a plurality of sensors configured to detect a presence of each of the plurality of items placed on the inspection table (see Miller, Fig. 3(A-C), 0038, 0045-0047, wherein the optical array is a plurality of sensors to detect the presence of chips stored in the chip tray);
one or more RFID antennas configured to be used to detect the presence of the items by reading the RFID tags of the plurality of items placed on the inspection table (see Miller, Fig. 5(A-B), 0055-0059);
a controller configured to detect a presence of an abnormal item by comparison results of detections by the plurality of sensors with results of detections using the one or more RFID antennas (see Miller, 0037-0040); and
an output device configured to: output a result of the comparison or detection by the controller (see Miller, 0038-0040, wherein the LED indicator lights output a result of comparison for operating status, detection of one or more counterfeit chips or a misplaced chip); and output information indicating which item is the abnormal item when the controller detects the presence of the abnormal item (see Miller, 0040, wherein the output information is an alert to dealers or casino personnel of operating status, detection of one or more counterfeit chips or a misplaced chip).
Regarding claim 36, Miller discloses the inspection system according to claim 18, wherein the inspection table has a configuration in which a plurality of items are placed in an aligned position (see Miller, Fig. 2(B-C), 0041-0042 wherein the chips are a plurality of items that is placed in an aligned position such as rows and columns).
Regarding claim 37, Miller discloses the inspection system according to claim 18, wherein the plurality of sensors are arranged in a straight line at equal intervals (see Miller, Fig. 3(A-C), 0045-0047, wherein the optical sensors are a plurality of sensors that are arranged in a straight line at equal intervals to capture each item contained in a row or column of the inspection tray).
Regarding claim 38, Miller discloses the inspection system according to claim 18, wherein the one or more RFID antennas are provided parallel to a planar direction of the items placed on the inspection table (see Miller, Fig. 5A-B, 0055-0057, wherein the RFID readers are positions parallel in a planar directions of the column of chips placed in the chip tray on the inspection table).
Regarding claim 39, Miller discloses the inspection system according to claim 18, wherein the output device is configured to output a physical number of the items detected by the plurality of sensors (see Miller, 0038, 0045, wherein controller outputs a physical count of the chips detected by the optical sensor array).
Regarding claim 40, Miller discloses the inspection according to claim 18, wherein the output device is configured to output the number of RFID tags read using the one or more RFID antennas (see Miller, 0038-0040, wherein the “RFID inventory” is obtained from the RFID reader for the number of read RFID tags to be justified against the physical count to detect that a chip count has changed, or the chip count indicates that the tray 1 is virtually empty).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18 and 36-40 are rejected under 35 U.S.C. 103 as obvious over Miller in view of Yamaguchi (US 2016/0307397 A1).
Regarding claim 18, Miller discloses an inspection system configured to inspect items with built-in Radio Frequency Identification (RFID) tags (see Miller, Fig. 1, 0034, where system 10 is an intelligent tray system to provide an accurate real time count of the value of all gaming chips in the tray on a gaming table and provide early detection for counterfeit chips), the inspection system comprising: 
an inspection table on which a plurality of items are placed side by side (see Miller, Fig. 1, 6(A-B), 0041, wherein chip tray 1 on a gaming table is provided on a gaming table which a plurality of RFID chips is placed side by side in rows and columns in the tray);
a plurality of sensors configured to detect a presence of each of the plurality of items placed on the inspection table (see Miller, Fig. 3(A-C), 0038, 0045-0047, wherein the optical array is a plurality of sensors to detect the presence of chips stored in the chip tray);
one or more RFID antennas configured to be used to detect the presence of the items by reading the RFID tags of the plurality of items placed on the inspection table (see Miller, Fig. 5(A-B), 0055-0059);
a controller configured to detect a presence of an abnormal item by comparison results of detections by the plurality of sensors with results of detections using the one or more RFID antennas (see Miller, 0037-0040); and
an output device configured to: output a result of the comparison or detection by the controller (see Miller, 0038-0040, wherein the LED indicator lights output a result of comparison for operating status, detection of one or more counterfeit chips or a misplaced chip); and output information indicating which item is the abnormal item when the controller detects the presence of the abnormal item (see Miller, 0040, wherein the output information is an alert to dealers or casino personnel of operating status, detection of one or more counterfeit chips or a misplaced chip).  
If it is found that the disclosure of Miller is not sufficient to provide information indicating which item is the abnormal item when the controller detects the presence of the abnormal item, the prior art of Yamaguchi teaches an output device configured to output information indicating which item is the abnormal item when the controller detects the presence of the abnormal item (see Yamaguchi, Fig. 11, 0131-0138).  Specifically, Yamaguchi teaches a display device to display an error medium condition which changes the background color of the region to highlight the item that returns an error (see Yamaguchi, Fig. 11,  0133, 0136-0139).  One would have been motivated to incorporate the teachings of Yamaguchi’s display device to yield the predictable result so that the error game medium may be recognized at a glance (see Yamaguchi, 0138).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the instant application to include the output information indicating which item is the abnormal item when the controller detects the presence of the abnormal item. 
Regarding claim 36, the combination of Miller and Yamaguchi teach the inspection system according to claim 18.  The combination further teach wherein the inspection table has a configuration in which a plurality of items are placed in an aligned position (see Miller, Fig. 2(B-C), 0041-0042 wherein the chips are a plurality of items that is placed in an aligned position such as rows and columns).
Regarding claim 37, the combination of Miller and Yamaguchi teach the inspection system according to claim 18.  The combination further teach wherein the plurality of sensors are arranged in a straight line at equal intervals (see Miller, Fig. 3(A-C), 0045-0047, wherein the optical sensors are a plurality of sensors that are arranged in a straight line at equal intervals to capture each item contained in a row or column of the inspection tray).
Regarding claim 38, the combination of Miller and Yamaguchi teach the inspection system according to claim 18.  The combination further teach wherein the one or more RFID antennas are provided parallel to a planar direction of the items placed on the inspection table (see Miller, Fig. 5A-B, 0055-0057, wherein the RFID readers are positions parallel in a planar directions of the column of chips placed in the chip tray on the inspection table).
Regarding claim 39, the combination of Miller and Yamaguchi teach the inspection system according to claim 18.  The combination further teach wherein the output device is configured to output a physical number of the items detected by the plurality of sensors (see Miller, 0038, 0045; Yamaguchi, Fig. 11, 0130-0139).
Regarding claim 40, the combination of Miller and Yamaguchi teach the inspection system according to claim 18.  The combination further teach wherein the output device is configured to output the number of RFID tags read using the one or more RFID antennas (see Miller, 0038-0040; Yamaguchi, Fig. 11, 0130-0139).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715